Case 3:21-cv-02450-WHO Document 16-37 Filed 05/19/21 Page 1 of 5




                  Exhibit C
9/2/2020                Case 3:21-cv-02450-WHO Document      16-37
                                                  wisk.aero Mail           Filed 05/19/21 Page 2 of 5
                                                                 - Jing's Resignation



                                                                                            Carlie Russell <carlie.russell@wisk.aero>



  Jing's Resignation
  Jing Xue <deppx1986@gmail.com>                                                                           Thu, May 21, 2020 at 11:48 AM
  To: Carlie Russell <carlie.russell@wisk.aero>

    Hello Carlie,

    I'm sorry for not responding sooner.

    To answer your questions, I believe went to the office on December 25 because my entire family are all still in Wuhan, and
    I was alone and decided to work. I worked very hard for Wisk, including a lot on weekends and holidays, especially during
    the holidays break, due to trying to solve a critical problem with the motor controller overheating. That was almost five
    months ago, I do not recall what if anything I may have copied to a USB drive that day, but I believe it would have all been
    related to my work somehow.

    I don't know if I still have the Kingston USB drive you’re talking about. I used USB drives for my work all the time, and
    maybe some were left in my desk at Wisk. I have looked and have found two Kingston USB drives but I don't know
    whether either one is what you're looking for. I don’t recall what if anything was on these USB drives before, so I checked
    after getting your email and they do not have any user files on them now. I believe I reformatted both of them in early
    January, before leaving Wisk. So there is nothing there for you to collect--everything had been removed as you instructed
    me in your email on January 9 and in the letter that you asked me to sign.

    I hope you stay safe and healthy.

    --Jing

    On Mon, Apr 20, 2020 at 7:12 PM Carlie Russell <carlie.russell@wisk.aero> wrote:

       Hi Jing,



       It’s been more than two weeks since we asked for your help in tracking down a USB device that appears to have been
       used on December 25, 2019, to remove files from your Wisk-issued laptop. We haven’t received any response from
       you. In light of your silence, we are becoming very concerned that Wisk’s intellectual property is at risk here.



       Can you please respond to our questions by this Friday, April 24?



       Thank you,

       -Carlie


       On Fri, Apr 3, 2020 at 5:34 PM Carlie Russell <carlie.russell@wisk.aero> wrote:

           Dear Jing,



           While we were verifying the information you provided to us during your exit interview, we learned that the laptop
           issued to you by Wisk has a record of files being written to a Kingston-branded USB storage device on December 25,
           2019; and, moreover, that occurred just after several files were selected from Wisk’s Google Drive account and
           downloaded to the laptop’s hard drive (suggesting that the files were downloaded from Drive and then copied to the
           USB). The downloaded files contained schematics and test data for Wisk prototypes, so it is important that we track
           the files down and ensure that we account for all of them. Unfortunately, it appears that during your exit interview and
           off-boarding process the USB storage device and the file downloads were not mentioned, so we need to follow up

https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1667326988431082709&dsqt=1&simpl=msg-f%3A1667326988431…   1/4
9/2/2020                Case 3:21-cv-02450-WHO Document      16-37
                                                  wisk.aero Mail           Filed 05/19/21 Page 3 of 5
                                                                 - Jing's Resignation
           with you. Can you provide us with the USB storage device you used on December 25, without modifying it, so that
           we can be sure to collect any copied files? In addition, please provide us with an explanation for the December 25,
           2019, file downloads and USB usage, so that we can understand what happened. We would appreciate receiving a
           response no later than Friday, April 10, 2020.



           Regards,

           -Carlie

           --

           Carlie Russell
           People Partner
           Mobile: 951.533.3529
           Wisk | wisk.aero

           On Mon, Jan 13, 2020 at 3:19 PM Jing Xue <deppx1986@gmail.com> wrote:
            Hi Carlie,

                Thank you very much!

                Jing



                       On Jan 13, 2020, at 12:53 PM, Carlie Russell <carlie.russell@wisk.aero> wrote:



                       Hi Jing,
                       Thank you again for stopping by today to sign the agreement that we reviewed on Friday. Attached
                       is a scanned copy for you to retain for your records. I also attached a copy of your signed Employee
                       Inventions Assignment and Confidentiality Agreement, which is referenced in this agreement.

                       As discussed, you can access your payroll information and tax documents by logging in to
                       www.NamelyPayroll.com using your personal email address.

                       Feel free to contact me if you have any questions about these documents or other items related to
                       your exit.

                       I wish you the best of luck with your future career endeavors.

                       Regards,

                       --
                       Carlie Russell
                       People Partner
                       Mobile: 951.533.3529
                       Wisk | wisk.aero

                       On Mon, Jan 13, 2020 at 9:15 AM Jing Xue <deppx1986@gmail.com> wrote:
                        Hi Carlie,

                         Thank you! Yes see you at 11:30.

                         Jing



                                  On Jan 13, 2020, at 6:43 AM, Carlie Russell <carlie.russell@wisk.aero> wrote:



                                  Hi Jing,

https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1667326988431082709&dsqt=1&simpl=msg-f%3A1667326988431…   2/4
9/2/2020            Case 3:21-cv-02450-WHO Document      16-37
                                              wisk.aero Mail           Filed 05/19/21 Page 4 of 5
                                                             - Jing's Resignation
                             Thank you for confirming. Yes, 11:30am today, January 13, works for me. Please
                             come to the lobby of 2700 Broderick Way and sign in at reception.

                             Thank you,
                             -Carlie

                             On Sun, Jan 12, 2020 at 10:46 PM Jing Xue <deppx1986@gmail.com> wrote:
                              Hi Carlie,

                                Dropbox has been used. As instructed, all items have been returned and/or
                                removed from your personal devices and accounts. Shall we meet at HQ maybe
                                11:30am tomorrow for the signature?

                                Thank you!

                                Jing



                                On Fri, Jan 10, 2020 at 4:44 PM Carlie Russell <carlie.russell@wisk.aero> wrote:
                                 Hi Jing,
                                 Thank you again for your time today to discuss your decision to leave Wisk. As
                                 discussed in your exit interview today, you have an obligation to Wisk Aero LLC
                                 (the "Company") to return all company property in your possession and maintain
                                 your relationship of confidence and trust with respect to any information or
                                 materials of a confidential or secret nature that may have been discovered or
                                 disclosed to you throughout your employment with the Company. Please
                                 confirm to me in writing by the end of the day Sunday, January 12, 2020 that all
                                 items have been returned and/or removed from your personal devices and
                                 accounts.

                                   A dropbox folder will be sent to you from our IT team and we ask that any digital
                                   proprietary information that has not been returned be uploaded to that folder and
                                   then destroyed on any personal devices/accounts. If any physical proprietary
                                   information needs to be returned to the company in person (i.e., drives,
                                   manuals, books, etc.), please let me know and we can coordinate the return of
                                   those items. For your reference, attached is a digital copy of the Employee
                                   Inventions Assignment and Confidentiality Agreement that you signed during our
                                   transition from Kittyhawk Corporation to our former name of Cora Aero LLC.
                                   Also attached is a digital copy of the Terms of Resignation Agreement that you
                                   did not sign today because of line 4, as some proprietary information remains on
                                   your personal laptop. I ask that you stop by our office on Monday to sign this
                                   document once all proprietary information has been returned to the company.

                                   Please reply to this email today that you understand your obligation to the
                                   Company and will confirm in writing that all items have been returned to the
                                   Company and/or removed from your personal devices and accounts.

                                   Thank you
                                   --
                                   Carlie Russell
                                   People Partner
                                   Mobile: 951.533.3529
                                   Wisk | wisk.aero

                                   On Fri, Jan 10, 2020 at 3:29 PM Jing Xue <jing.xue@wisk.aero> wrote:
                                    Hi Carlie,

                                       I've decided to leave Wisk Aero LLC today.

                                       Best,

                                       Jing



https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1667326988431082709&dsqt=1&simpl=msg-f%3A1667326988431…   3/4
9/2/2020            Case 3:21-cv-02450-WHO Document      16-37
                                              wisk.aero Mail           Filed 05/19/21 Page 5 of 5
                                                             - Jing's Resignation
                                   --
                                   Carlie Russell
                                   People Partner
                                   Mobile: 951.533.3529
                                   Wisk | wisk.aero


                                --
                                Jing Xue


                             --
                             Carlie Russell
                             People Partner
                             Mobile: 951.533.3529
                             Wisk | wisk.aero



                   --
                   Carlie Russell
                   People Partner
                   Mobile: 951.533.3529
                   Wisk | wisk.aero
                   <Jing Xue Inventions Assignment 2019.pdf>
                   <Jing Xue Terms of Resignation Signed Jan 2020.pdf>



           --
           Carlie Russell
           People Partner
           Mobile: 951.533.3529
           Wisk | wisk.aero


       --
       Carlie Russell
       People Partner
       Mobile: 951.533.3529
       Wisk | wisk.aero


    --
    Jing Xue




https://mail.google.com/mail/u/0?ik=c11dba1c1b&view=pt&search=all&permmsgid=msg-f%3A1667326988431082709&dsqt=1&simpl=msg-f%3A1667326988431…   4/4
